Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III and PTSD in the reply filed on 8/11/2021 is acknowledged.  The traversal is on the ground(s) that the search of all groups and species would not impose a serious burden on the Examiner because the claims all relate to providing or receiving fear response values and determining a discrimination index based on the ratio of the cued to non-cued fear response values.  This is not found persuasive because, as discussed in more details in the restriction/election requirement, the various groups have different classification. Furthermore, the various groups have different designs and modes of operation. Thus, a restriction is proper under 35 U.S.C. 121 (see also MPEP 802.01 and 806.06).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/2021.

Status of the Claims
Claims 1-25 are pending in this application.
Claims 1-10 and 14-22 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 11-13 and 23-25 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the increase in discrimination index to greater than 1 by administering oxytocin, does not reasonably provide enablement for the increase in discrimination index to greater than 1 by administering any pharmaceutical agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 


(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method comprising: a) providing a cued fear response value of a subject; b) providing a non-cued fear response value of the subject; c) determining a discrimination index, wherein the discrimination index is equal to a ratio of the cued fear response value to the non-cued fear response value; and d) performing a diagnostic process comprising: 3diagnosing a presence of or susceptibility to a stress-induced psychiatric disorder if the discrimination index is less than 1 or equal to 1; diagnosing an absence of or resilience to a stress-induced psychiatric disorder if the discrimination index is greater than 1; further comprising: if the discrimination index is less than or equal to 1, then administering a therapy to the subject in an amount sufficient to increase the discrimination index to greater than 1; wherein the therapy comprises a pharmaceutical agent or an evidence-based psychotherapy.

(C) The state of the prior art;

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that administering any pharmaceutical agent results in an increase in the discrimination index to greater than 1, the unpredictability is very high. 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the increase in the discrimination index to greater than 1 by administering any pharmaceutical agent other than oxytocin.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 

Considering the state of the art as discussed above, the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the pharmaceutical agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 which depends from claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 24.
	To advance prosecution, claim 24 has been interpreted as being directed to the method of claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acheson et al. (Psychopharmacology (2013) 229:199–208), as evidenced by Norrholm et al. (Learn Mem. 2006 ; 13(6): 681-685) and Delgado et al. (International Journal of Psychophysiology 74 (2009) 280-287).
The claims are drawn to a method comprising providing a cued fear response value of a subject; providing a non-cued fear response value the subject; diagnosing the presence or absence of presence or susceptibility to a stress-induced psychiatric disorder.
Please note that instant steps c) and d) are an abstract idea. The claimed steps contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions (see MPEP 2106.04(a)(2)) .
Therefore, the only active steps of instant claims 11-13 is to diagnose patients suffering from PTSD, panic disorder or GAD and administering a therapy to said patients.

As evidenced by Norrholm et al., the conditioned fear-potentiated startle paradigm comprises providing conditioned stimuli (i.e. a cued fear) to determine a base line and unconditioned stimuli (i.e. non-cued fear) (abstract).
As evidenced by Delgado et al., “[S]everal procedures, based on the modulation of protective reflexes, have been used to examine cued and non-cued fear reactions. The startle probe, the threat-of-shock, and the cardiac defense paradigms are well established experimental procedures to study specific (cued) and contextual (non-cued) fear in laboratory settings. It has been shown, for instance, that diagnosed anxiety patients with more general anxiety reactions (Panic and Post-traumatic Stress Disorder), compared to patients with more focal fear reactions (Specific Phobias and Social Phobia), exhibit more eye-blink startle potentiation when no cues are presented (i.e., during resting baseline) than during specific cue presentation (i.e., visualization of unpleasant or fearful pictures)”.
	Thus, as evidenced by Norrholm et al. and Delgado et al., the patients of Acheson et al. (i.e. patients suffering from PTSD) have been diagnosed by providing cued and non-cued fear stimuli.
Acheson et al. further teach administering intranasal oxytocin as a therapy (title; abstract; passim).
Thus, the teachings of Acheson et al. anticipate instant claims 11-13 and 23-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 23-25 are are rejected under 35 U.S.C. 103 as being unpatentable over Quay et al. (US 2007/0032410) in view of Delgado et al. (International Journal of Psychophysiology 74 (2009) 280-287).
The claims are drawn to a method comprising providing a cued fear response value of a subject; providing a non-cued fear response value the subject; diagnosing the presence or absence of presence or susceptibility to a stress-induced psychiatric disorder.
Please note that instant steps c) and d) are an abstract idea. The claimed steps contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions (see MPEP 2106.04(a)(2)) .
Therefore, the only active steps of instant claims 11-13 is to diagnose patients suffering from PTSD, panic disorder or GAD and administering a therapy to said patients.
Quay et al. teach a method of treating disorders related to autism spectrum disorders in a mammalian subject comprising administering an effective amount of oxytocin or an oxytocin analog to said subject (claim 28), wherein the related disorder is 
Quay et al. do not teach diagnosing PTSD by providing cued fear and non-cued fear responses values.
Delgado et al., “[S]everal procedures, based on the modulation of protective reflexes, have been used to examine cued and non-cued fear reactions. The startle probe, the threat-of-shock, and the cardiac defense paradigms are well established experimental procedures to study specific (cued) and contextual (non-cued) fear in laboratory settings. It has been shown, for instance, that diagnosed anxiety patients with more general anxiety reactions (Panic and Post-traumatic Stress Disorder), compared to patients with more focal fear reactions (Specific Phobias and Social Phobia), exhibit more eye-blink startle potentiation when no cues are presented (i.e., during resting baseline) than during specific cue presentation (i.e., visualization of unpleasant or fearful pictures)”.
Thus, Delgado et al. teach that patients suffering from PTSD have been diagnosed by providing cued and non-cued fear stimuli.
	It would have been obvious to use the method of Delgado et al. to diagnose patients suffering from PTSD in the method of Quay et al. because Quay et al. teach a method of treating PTSD.
	The skilled artisan would have been motivated to first diagnose patients suffering from PTSD in order to administer said patients a therapy (i.e. intranasal oxytocin).
Therefore, the combined teachings of teachings of Quay et al. and Delgado et al. render obvious instant claims 11-13 and 23-25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658